Affirmed and Memorandum Opinion filed September 27, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00645-CR

                       MANOJ ASTHAPPAN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1445052

                 MEMORANDUM OPINION

      Appellant Manoj Asthappan pleaded guilty to the offense of assault –
continuous family violence and was placed on deferred adjudication community
supervision for five years. The State filed a motion to adjudicate him guilty,
alleging that he violated several terms of his community supervision. After a
hearing, the trial court adjudicated him guilty and sentenced him to ten years’
confinement. In a single issue, appellant challenges the evidentiary sufficiency to
support the trial court’s judgment. We affirm.
                                         Background

       Pursuant to a plea bargain agreement with the State, appellant pleaded guilty
to the offense of assault – continuous family violence1 and received five years
deferred adjudication community supervision in September 2015. 2 The conditions
of his community supervision included, inter alia, providing urine samples for
alcohol and drug monitoring at the request of the community supervision
department and refraining from any criminal activity.

       In May 2017, the State moved to adjudicate appellant’s guilt, alleging that
appellant violated the terms of his community supervision by (1) failing to submit
a urine sample on October 19, 2016 3; (2) making a false report of a crime—
burglary of a habitation—to the Houston Police Department (“HPD”) on or about
November 20, 2016; and (3) striking the person with whom he had a dating
relationship with his hand, an unknown object, or glass on or about April 29, 2017.

       At the hearing on the State’s motion to adjudicate, the State offered evidence
to support the three alleged violations.             First, a Harris County Community
Supervision Officer testified. According to the officer, who supervised appellant
during the community supervision period, she requested that appellant provide a
urine sample on October 19, 2016, but appellant failed to submit one. The officer
described the conditions of appellant’s community supervision and explained that
appellant was aware of the conditions.



       1
         See Tex. Penal Code § 25.11 (“Continuous Violence Against the Family”).             This
offense is a third-degree felony. Id. § 25.11(e).
       2
           See Tex. Code Crim. Proc. art. 42A.101.
       3
        The State further alleged that appellant had used alcohol in violation of the terms of his
community supervision, but abandoned this allegation at the beginning of the hearing on its
motion to adjudicate.

                                                2
      Additionally, witnesses testified regarding appellant’s second alleged
violation of the community supervision terms. On November 20, 2016, HPD
Officer Logan Leathers and another officer were dispatched to appellant’s
apartment regarding a domestic disturbance involving appellant and his girlfriend,
whom we refer to as Darlene. A neighbor called 911 after hearing screaming
coming from the apartment. When the officers arrived, appellant and Darlene were
no longer there. Leathers found fresh blood leading from the parking garage to
appellant’s and Darlene’s apartment. Leathers and the other officer entered the
apartment for a welfare check and found a pool of fresh blood smeared on the
floor, broken glass, a door to a bedroom kicked in, and holes in the wall.

      Leathers obtained appellant’s         contact   information   from apartment
management.     Appellant told the officers that someone had broken into the
apartment and attacked Darlene and that he and Darlene were at a nearby hospital.
The officers proceeded to the hospital and spoke with appellant. Appellant initially
repeated his story about a break-in, but then changed his story. Appellant told
Leathers that someone attacked Darlene at a gas station and tried to steal her car.
According to appellant, Darlene fell and hit her head. Darlene had a “two to three
centimeter” laceration to her head that required “immediate stiches to stop the
bleeding.” Darlene’s head injury bled so much that she briefly lost consciousness
due to a drop in her blood pressure. A nurse overheard appellant suggesting that
Darlene tell “them” that she “got assaulted at the gas station.” The nurse believed
appellant and Darlene were “trying to get their story lined up together.” When
Leathers questioned Darlene, she was uncooperative, but she confirmed the gas
station story that appellant told him. Leathers subsequently filed charges against
appellant for providing a false police report.



                                           3
      Finally, HPD Officer Andy Vo testified regarding the third alleged violation.
Vo responded to a reported disturbance at appellant’s apartment on April 29, 2017.
When he and other officers arrived, Vo heard arguing from inside the apartment
and a “bang and then just went silent.” Several neighbors informed the officers
that the couple in the apartment had been arguing. Vo knocked loudly on the front
door, but no one answered. Vo and other officers entered the apartment for a
welfare check. When Vo entered the apartment, he saw “severe” damage to the
interior, including holes in the walls, blood smeared on the walls, broken glass in
the kitchen, and a broken glass shower door in the bathroom with blood on it. Vo
and the other officers found appellant and Darlene feigning sleep in the bedroom.
Appellant’s toe was bleeding and Darlene had “fresh injuries” on her body.
Darlene explained her injuries by claiming she had been involved in a car accident
about two months earlier, but then changed her story to say the accident occurred
only two weeks prior.     Appellant told Vo he did not know how the injuries
occurred or how the damage to the interior of the apartment happened. Appellant
also had red knuckles; when asked about them, he claimed he had been punching a
“training dummy,” but officers did not find the dummy where appellant said it was
located. Vo filed charges against appellant over Darlene’s objection.

      Darlene testified at the hearing. She stated she and appellant had a “great”
relationship and they were in love. She denied that appellant assaulted her on
November 20, 2016 or April 29, 2017.

      After hearing the evidence and arguments of counsel, the trial court found
that appellant had violated the conditions of his community supervision as set forth
in the State’s motion to adjudicate guilt. The trial court sentenced appellant to ten
years’ confinement in the Texas Department of Criminal Justice, Institutional
Divison, and a $10,000 fine. This appeal timely followed.

                                         4
                                        Analysis

      We review an order to proceed to adjudication in the same manner as a
decision revoking regular community supervision. See Tex. Code Crim. Proc. art.
42A.108. A trial court has discretion to revoke community supervision when a
preponderance of the evidence supports the State’s allegations that the defendant
violated a condition of his probation. Lombardo v. State, 524 S.W.3d 808, 812
(Tex. App.—Houston [14th Dist.] 2017, no pet.) (citing Leonard v. State, 385
S.W.3d 570, 576 (Tex. Crim. App. 2012) (op. on reh’g)). We therefore review a
trial court’s revocation of community supervision for an abuse of discretion. Id.

      A trial court does not abuse its discretion in revoking community
supervision if the evidence is sufficient to support any one of the violations
alleged. See Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012); Sanchez
v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. 1980); Moore v. State, 11 S.W.3d
495, 498 (Tex. App.—Houston [14th Dist.] 2000, no pet.).            In a revocation
proceeding, the trial court is the sole judge of the credibility of the witnesses and
the weight to be given to their testimony. Hacker v. State, 389 S.W.3d 860, 865
(Tex. Crim. App. 2013). With the appropriate standard of review in mind, we turn
to appellant’s sufficiency challenge.

      Appellant’s community supervision terms required him to “[s]ubmit a non-
diluted, valid, unaltered sample for the purpose of alcohol/drug monitoring at the
request of the [Harris County Community Supervision and Corrections
Department]. In its motion to adjudicate guilt, the State alleged that appellant
violated this term of his community supervision on October 19, 2016.

      Appellant does not dispute that he failed to provide the requested sample on
October 19. Instead, in his appellate brief, he claims that the State abandoned its


                                           5
allegation regarding his failure to provide a urine sample. However, the record
reflects that the State did not abandon this allegation:

      THE COURT: The State is alleging that you committed a law
      violation, failed to submit to random uranalysis as required and tested
      positive for alcohol on November 23rd of 2016. How do you plead to
      those — the law violations appear[] to be an assault of a family
      member. How do you plead to those allegations, true or not true?
      THE DEFENDANT: Not true.
      THE COURT: A plea of not true will be entered on behalf of Mr.
      Asthappan.
      [THE STATE]: And, Judge, we’re actually going to abandon the last
      allegation regarding testing positive for alcohol.
      THE COURT: All right. Then the last allegation is abandoned.
(Emphasis added).

      As is clear from this excerpt, the State abandoned only the allegation
regarding appellant’s having tested positive for alcohol. And the uncontroverted
evidence, discussed above, shows that appellant failed to submit a urine sample on
October 19, 2016 when requested by his community supervision officer. Thus, the
State proved by a preponderance of the evidence that appellant violated the
condition of his community supervision that required him to submit to urine testing
at the direction of his community supervision officer. See Clay v. State, 710
S.W.2d 119, 119-20 (Tex. App.––Waco 1986, no pet.) (no abuse of discretion in
revoking probation when appellant failed to produce urine specimens as
requested); see also Ray v. State, No. 02-16-0040-CR, 2016 WL 3977377, at *3
(Tex. App.—Fort Worth July 21, 2016, no pet.) (mem. op., not designated for
publication) (same); McWilliams v. State, No. 02-14-00142-CR, 2014 WL
7204509, at *2 (Tex. App.—Fort Worth Dec. 18, 2014, pet. ref’d) (mem. op., not
designated for publication) (same); Sanchez v. State, No. 01-13-00631-CR, 2014


                                           6
WL 3107659, at *3 (Tex. App.—Houston [1st Dist.] July 8, 2014, no pet.) (mem.
op., not designated for publication) (same).

      Sufficient evidence supports the trial court’s finding that appellant violated
this condition of his community supervision, and the trial court therefore did not
abuse its discretion in adjudicating appellant’s guilt. See, e.g., Garcia, 387 S.W.3d
at 26 (proof of single violation sufficiently supports revocation of community
supervision); Sanchez, 603 S.W.2d at 871 (same); Moore, 11 S.W.3d at 498, 501
(same). Accordingly, we need not address whether sufficient evidence exists to
support the other two alleged violations. We overrule appellant’s sole issue.

                                    Conclusion

      Having overruled appellant’s only issue, we affirm the trial court’s
judgment.



                                       /s/       Kevin Jewell
                                                 Justice



Panel consists of Justices Donovan, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             7